



COURT OF APPEAL FOR ONTARIO

CITATION:
Jackson v. Gurman, 2013
    ONCA 28

DATE: 20130118

DOCKET: C55898

MacPherson, Cronk and Rouleau JJ.A.

BETWEEN

Nola Jackson and Cedric Wade

Plaintiffs (Appellants)

and

Dhillon Gurman, Gill Harpreet Pal, Gill Sukhpal,
    Manpreet S. Minhas, and Paramjit Deol

Respondents (Respondents)

G. Cadogan, for the appellants

R.G. Ackerman, for the respondents

Heard and released orally: January 16, 2013

On appeal from the order of Justice Gisele Miller of the Superior
    Court of Justice, dated July 17, 2012.

ENDORSEMENT

[1]

The appellants Nola Jackson and Cedric Wade appeal the order of Miller
    J. of the Superior Court of Justice dated July 17, 2012, granting the motion
    for summary judgment brought by the respondents and dismissing the appellants
    action against the respondents. In their action, the appellants claimed that
    the respondents Dhillon, Gill and Gill breached the contract of sale relating
    to their residence in Brampton by misrepresenting that certain repairs had been
    completed prior to closing and by failing to carry out the agreed repairs in a
    good and workmanlike manner.

[2]

The motion judge rejected the appellants claim. She concluded:

A plain language reading of the Amended Agreement of Purchase
    and Sale together with the inspection report can lead to no other conclusion
    than what was expected of the Defendants under that agreement was a re-grading
    of the soil so that it sloped away from the house.... I find there was no other
    obligation on the Defendants under the Amended Agreement. There is no genuine
    issue requiring a trial on this point.

[3]

The appellants contend that, in reaching this conclusion, the motion
    judge misapplied the legal principles relating to the interpretation of
    contracts of purchase and sale, and failed to fully appreciate the relevant
    evidence.

[4]

We do not accept these submissions. The plain meaning of the words of
    the Amended Agreement of Purchase and Sale strongly supports the motion judges
    conclusion; they specifically refer to re-grading near two areas of the home.
    Moreover, as noted by the motion judge, both the appellants real estate agent
    and solicitor provided affidavit evidence to the effect that the appellant
    attended the property a few days before closing and expressed satisfaction with
    the work that had been done. The solicitor appended to his affidavit a
    contemporaneous note confirming this. The appellant Jacksons response to this
    evidence was the bald assertion that her own real estate agent and solicitor
    were lying. The motion judge was entitled to reject this position and conclude,
    as she did, that Ms. Jackson was not credible: see rule 20.04(2.1) of the
Rules
    of Civil Procedure
.

[5]

On the second issue, the appellants failed to lead any evidence on the
    summary judgment motion showing that the vendors repairs had not been carried
    out in a proper fashion.

[6]

The appeal is dismissed. The respondents are entitled to their costs of
    the appeal fixed at $10,000, inclusive of disbursements and applicable taxes.

J.C.
    MacPherson J.A.

E.A.
    Cronk J.A.

Paul
    Rouleau J.A.


